—Order, Supreme Court, New York County (Stuart Cohen, J.), entered June 26, 1996, which denied defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, with costs.
We agree with the motion court that an issue of fact exists as to whether defendants continuously represented plaintiff after the alleged malpractice, so as to toll the Statute of Limitations. The factual issue is raised by, among other things, defendants’ invoices for services rendered after the alleged malpractice. CPLR 214 (6) applies only to cases commenced after its enactment, not the situation here (see, Board of Mgrs. v Mandel, 235 AD2d 382; Estate of Re v Kornstein Veisz & Wexler, 958 F Supp 907, 918-919). We also agree with the motion court that, on the merits, issues of fact exist as to whether defendants, in negotiating and preparing the exclusive rights agreement, exercised that degree of skill, care and diligence commonly possessed by legal practitioners. Concur—Ellerin, J. P., Williams, Tom and Mazzarelli, JJ.